DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,904,485. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-17 of the patent.
For example:
Claim 1 (present application)
Claim 1 (US 10,904,485)
A video framing method in a teleconferencing system, the method comprising:
A method of selecting sub-frames of video information for rendering in a teleconferencing system, comprising:
receiving a first audio-video stream; 
receiving, from a camera device, a video data frame;
receiving, from a microphone device, an audio data frame, the audio data frame associated in time with the video data frame, 
deriving a first sound source location from a first plurality of audio frames of the first audio-video stream;
the audio data frame indicative of a sound source location; determining that the sound source location corresponds to the first target,
updating a first talker weight value of a first participant when the first sound source location corresponds to the first participant;
incrementing a facial weight value of the first target, responsive to determining that the target region corresponds to the first target,
deriving a second sound source location from a second plurality of audio frames of the first audio-video stream;
a second target of the audio-visual map, the second target corresponding to a second participant,
updating a second talker weight value of a second participant when the second sound source location corresponds to the second participant;
a second talker weight value of a second target of the audio-visual map, the second target corresponding to a second participant,
updating a conversation weight value of the first participant and the second participant when the first talker weight value and the second talker weight value exceed a first threshold and a difference between the first talker weight value and the second talker weight value is less than a predetermined amount;
incrementing a first conversational weight value of the first target and a second conversational weight value of the second target when the first talker weight value of the first target and second talker weight value of the second target each exceed a first threshold and an absolute value of a difference between the first talker weight value of the first target and the second talker weight value of the second target does not exceed a second threshold,
selecting a first video sub-frame depicting the first participant for transmission in a second audio-video stream to a remote endpoint when the first talker weight value exceeds a second threshold; and
selecting one or more sub-frames of the video data frame, wherein selecting one or more subframes comprises: selecting a first sub-frame depicting the first target when the facial weight value exceeds a third threshold,
selecting a second video sub-frame depicting the first participant and the second participant for transmission in the second audio-video stream to the remote endpoint when the conversation weight value exceeds a third threshold.
selecting a second sub-frame depicting the first target when the first talker weight value exceeds a fourth threshold, and selecting a third sub-frame depicting the first target and the second target when the first conversational weight value of the first target and the second conversational weight value of the second target each exceed a fifth threshold; and including the first sub-frame, the second sub-frame, and the third sub-frame in an audio-video stream for transmission to a remote endpoint.	


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US 10,582,117 B1) discloses a video framing method in a video conference system which automatically controls a camera to focus on the highest priority participant(s) and/or object, based on speech activity, target of interest, orientation of participants, etc., tracking and mapping the location of things (objects and participants), assigning a weight to each identified thing, and the use of a neural network (col. 3-8).
Tanaka differs from claims 1-20 in that it does not teach or suggest: updating a conversation weight value of the first participant and the second participant when the first talker weight value and the second talker weight value exceed a first threshold and a difference between the first talker weight value and the second talker weight value is less than a predetermined amount; and selecting a second video sub-frame depicting the first participant and the second participant for transmission in the second audio-video stream to the remote endpoint when the conversation weight value exceeds a third threshold.
Pell (US 9942516 B1) teaches selecting participants/items in a video conference stream based on its calculated importance score exceeding a threshold.
Tangeland et al. (US 2019/0199967 A1) teach conversational framing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Stella L. Woo/            Primary Examiner, Art Unit 2652